Citation Nr: 0315444	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  03-12 534	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for arthritis of the 
right hand.

3.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for epidermophytosis of the feet.

4.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for a right leg condition.


REPRESENTATION

Appellant represented by:	The American Legion



FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
November 1967 to October 1969.

2.	On July 7, 2003, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his authorized representative, 
except that a representative may not withdraw a Substantive 
Appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).  

The appellant has withdrawn this appeal.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.




ORDER

The appeal is dismissed.




                       
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 



